. Opinion of the court delivered by
McGirk J.
The record no where points out in what the variance 'consists, but says by consent the original is attached to the record, when we look at the original we do not see any material variance in the copy given, the word pany is spelled m the first sylable with an e and in the original, the place of the (o) seems to be occupied with {a) but of this we are not sure, and in several other words where the letter (o) should be, the letter (a) occupies its place, but upon an inspection of the whole writing, it seems to us that the writer of the note makes his (o) nearly, though not quite like some writers’ make their (a.) — No other discrepency is discovered by us, except the word'promise in the copy, is spelled in the usual way, and in the original, the word seems to be spelledprom'ce; and the word dollars in the original is not very plain. For want of some better defence, the circuit court did well enough to give judgment for the plaintiff. Judgment affirmed.